DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9 and 11-16, drawn to a display device; 
Group II, claims 17-19 and 21, drawn to a method of manufacturing a display device.
Group III, claim 22, drawn to an apparatus to manufacture the display device..
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The common technical feature of the claims is known in the art – by IDS reference Sung (US 2009/0121983), hereinafter Sung. 
More specifically, Sung (refer to Figure 18) teaches teaches a display device comprising (refer to topmost and leftmost groups of sub-pixel groups R1-R4, G1-G4 and B1-B4 – these groups are adjacent to each other in Figure 18 – see para 120): 

a second subpixel (G2) ; 	
a third subpixel (B1); 
a fourth subpixel (R2); and 
a fifth subpixel (B3), 
wherein the first subpixel (R4) and the fourth subpixel (R2) adjacent to each other in a first direction (vertical direction in orientation of Figure 18) share an island-shaped light-emitting layer (layer forming the above described group R1-R4 – see para 122) configured to emit light of a first color (i.e. red color, para 120), 
the third subpixel (B1) and the fifth subpixel (B3) adjacent to each other in the first direction (vertical direction in orientation of Figure 18) share an island-shaped light-emitting layer (forming above described group B1-B4; para 120) configured to emit light of a second color (i.e. blue color – see para 120), and
the first subpixel (R4) and the third subpixel (B1) are adjacent to each other in a second direction (i.e.. horizontal direction in orientation of Figure 18) orthogonal to the first direction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Marcus Curaca Malito (Registration No.74269) on 3/18/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892